Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 1 of 28 Page ID #:7




                EXHIBIT A
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 2 of 28 Page ID #:8
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 3 of 28 Page ID #:9
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 4 of 28 Page ID #:10
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 5 of 28 Page ID #:11
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 6 of 28 Page ID #:12
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 7 of 28 Page ID #:13
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 8 of 28 Page ID #:14
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 9 of 28 Page ID #:15
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 10 of 28 Page ID #:16
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 11 of 28 Page ID #:17




                 EXHIBIT B
        Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 12 of 28 Page ID #:18




                                                                                      Registration Number
                                                                                      VAu 1-421-665
                                                                                      Effective Date of Registration:
                                                                                      March 03, 2021
                                                                                      Registration Decision Date:
                                                                                      March 04, 2021




    Title
                         Title of Work:    Gurzanski Photos

                         Content Title:    IMG_0293.jpeg, IMG_0294.jpeg, IMG_0295.jpeg, IMG_0296.JPG,
                                           IMG_0298.JPG, IMG_0360.jpeg, IMG_1141.JPG, IMG_4208.jpeg,
                                           IMG_4209.jpeg, IMG_4210.JPG, IMG_6812.jpg, IMG_8017.jpg,
                                           IMG_9544.jpg


    Completion/Publication
                Year of Completion:        2020

    Author

                    •          Author:     Stephen J. Cloobeck
                        Author Created:    photographs
                             Citizen of:   United States
                          Domiciled in:    United States

    Copyright Claimant

                Copyright Claimant:        Stephen J. Cloobeck
                                           c / o Glaser Weil LLP, 10250 Constellation Blvd, 19th Flr, Los Angeles, CA,
                                           90067, United States
0


0
    Certification

                                 Name:     Robert E, Allen
                                  Date:    March 03, 2021
                                  Date:    March 03, 2021
                                           Approved
              Copyright Office notes:      Regarding title information: Deposit contains complete list of titles that


                                                                                                                    Page 1 of 2
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 13 of 28 Page ID #:19




                        correspond to the individual photographs included in this group.this an extra line
                        added to differentiate between two annotations with an space
                        Regarding group registration: A group of unpublished photographs may be
                        registered on one application with one filing fee only under limited
                        circumstances. ALL of the following are required: 1. All photographs (a) are
                        unpublished AND (b) were created by the same author AND (c) are owned by
                        the same copyright claimant AND 2. The group contains 750 photographs or less
                        AND 3. A sequentially numbered list of photographs containing the title and file
                        name for each photograph included in the group must be uploaded along with
                        other required application materials. The list must be submitted in an approved
                        document format such as .XLS or .PDF. The file name for the numbered list
                        must contain the title of the group and the Case Number assigned to the
                        application.this an extra line added to differentiate between two annotations with
                        an space




                                                                                               Page 2 of 2
        Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 14 of 28 Page ID #:20




                                                                                    Registration Number
                                                                                    VAu 1-422-502
                                                                                    Effective Date of Registration:
                                                                                    March 04, 2021
                                                                                    Registration Decision Date:
                                                                                    March 10, 2021




Copyright Registration for a Group of Unpublished Photographs
Registration issued pursuant to 37 C.F.R. § 202.4(j)

    Title

                       Title of Group:       Gurzanski Photos 2
      Number of Photographs in Group:        3

             •   Individual Photographs:     IMG_7011, IMG_7012, IMG_7013

    Completion/Publication
                    Year of Completion:      2020


0


    Author

                      •          Author:     Stephen J Cloobeck
                          Author Created:    photographs
                               Citizen of:   United States
                            Domiciled in:    United States

    Copyright Claimant

                    Copyright Claimant:      Stephen J Cloobeck
                                             c / o Glaser Weil LLP, 10250 Constellation Blvd., 19th Flr, Los Angeles, CA,
                                             90067, United States
0
0
    Certification

                                   Name:     Robert E. Allen
                                    Date:    March 04, 2021


                                             Approved
                          Correspondence:    Yes

                                                                                                                Page 1 of 2
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 15 of 28 Page ID #:21




      Copyright Office notes:   Regarding title information: Deposit contains complete list of titles that
                                correspond to the individual photographs included in this group.this an extra
                                line added to differentiate between two annotations with an space
                                Regarding group registration: A group of unpublished photographs may be
                                registered on one application with one filing fee only under limited
                                circumstances. ALL of the following are required: 1. All photographs (a) are
                                unpublished AND (b) were created by the same author AND (c) are owned by
                                the same copyright claimant AND 2. The group contains 750 photographs or
                                less AND 3. A sequentially numbered list of photographs containing the title
                                and file name for each photograph included in the group must be uploaded
                                along with other required application materials. The list must be submitted in
                                an approved document format such as .XLS or .PDF. The file name for the
                                numbered list must contain the title of the group and the Case Number assigned
                                to the application.this an extra line added to differentiate between two
                                annotations with an space




                                                                                                    Page 2 of 2
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 16 of 28 Page ID #:22




                 EXHIBIT C
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 17 of 28 Page ID #:23
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 18 of 28 Page ID #:24
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 19 of 28 Page ID #:25
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 20 of 28 Page ID #:26
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 21 of 28 Page ID #:27
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 22 of 28 Page ID #:28
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 23 of 28 Page ID #:29
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 24 of 28 Page ID #:30
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 25 of 28 Page ID #:31
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 26 of 28 Page ID #:32
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 27 of 28 Page ID #:33
Case 2:21-cv-02306 Document 1-1 Filed 03/16/21 Page 28 of 28 Page ID #:34
